Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/763344 filed 11/21/2022.     
Claims 1, 3-9 & 11-12 & 19 have been examined and fully considered.
Claim 19 was newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1 is not clear what levels of the biomarkers indicate the patient has disease and what does not, or which levels indicate risk of developing the disease and which do not. Also, what is “increased risk” versus no risk? Since this is claimed that the method is drawn towards diagnosis or prognosis and determining a risk…it is unclear what different levels of biomarkers would tell you what. As instantly claimed, it is not clear applicant could make and use the invention without undue 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1, 3-9 &11-12 are rejected under 35 U.S.C. 103(a) as being obvious over HAN in Plasmanogen deficiency in early Alzheimer’s disease subjects and in animal models: molecular characterization using electrospray ionization mass spectrometry in view of COOK in US 20100003761 and in further view of BASIT in Ion mobility mass spectrometry enhances low-abundance species detection in untargeted lipidomics (as cited on IDS dated 05/12/2020).
Plasmalogen de®ciency in early Alzheimer's disease subjects and
in animal models: molecular characterization using electrospray
ionization mass spectromet
With respect to Claim 1, 4-5, 7-8, 11-12, & 19, HAN et al. teach of a method for diagnosing a patient's Alzheimer's disease health state or change in health state, or for diagnosing Alzheimer's disease, dementia, cognitive impairment, the risk of Alzheimer's disease, the risk of cognitive impairment, or the risk of dementia in a patient (abstract), the method comprising the steps of:

b)    comparing the quantifying data for said one or more than one metabolite marker to corresponding data obtained for one or more than one reference sample (CDR=0, Table 1, page 1170) to identify an increase or decrease in the level of said one or more than one metabolite marker in said sample (CDR=0 versus CDR=3, Table 2, page 1172); and
c)    using said increase or decrease in the level of said one or more than one metabolite marker in said sample for diagnosing said patient's Alzheimer's disease health state or change in health state, or for diagnosing Alzheimer's disease, dementia, cognitive impairment, the risk of Alzheimer's disease, the risk of cognitive impairment, or the risk of dementia in said patient (abstract), wherein the one or more than one metabolite marker comprises one or more molecule selected from the group consisting of: phosphatidylethanolamine PtdEt 16:0/18.1, 18:0/18.1 (“D” markers, Table 2, page 1172 and Table 3, page 1175), plasmenylethanolamine plasmenyl 16:0/18.1, 16:0/20.4, 16:0/22.4, 16:0/22.6, 18:0/18.1, 18:0/18.2, 18:0/20.4, 18:0/22.6 (“P” markers, Table 2, page 1172 and Table 3, page 1175, table 4), and combinations thereof. HAN et al. also 
COOK et al. however teach of a method for differentially diagnosing dementia or the risk of dementia in a patient. The method comprises obtaining a sample from the patient; analyzing the sample to obtain quantifying data for one or more than one metabolite marker; comparing the quantifying data for the one or more than one metabolite marker to corresponding data obtained from one or more than one reference sample; and using the comparison to differentially diagnose dementia or the risk of dementia. The method may also assist in assessing dementia or the risk of dementia in a patient. The present invention is also directed to metabolite markers and compounds useful in the present method(abstract). COOK et al. further teach of the samples being plasma, serum, or blood (paragraph 0106), and further of using liquid chromatography/mass spectrometry (paragraph 0158), and of using diacyl PE compounds as biomarkers for alzheimers/dementia (paragraph 0147, 0190, 0363,0374), and also of determining treatment efficacy based on the instant method (paragraph 0085, 0095,0241, 0246, Claim 61). It would have been obvious to one of ordinary skill in the art to use blood as the sample to test for alzheimers disease and the overall method of COOK due to the convenience of sampling ability of COOK as compared to the brain samples of HAN and due to the large need in the art for better methods of diagnosis and treatment of the neurodegenerative conditions (Cook, paragraph 0013-0014). Though HAN and COOK teach of detecting a variety of 
BASIT et al. is used to remedy this. BASIT et al. teach of a method of low intensity lipid signals in complex tissue samples, based on a combination of liquid chromatography/mass spectrometry and ion mobility mass spectrometry. The method relies on visual and software-assisted analysis of overlapped mobilograms (diagrams of mass-to-charge ratio, m/z, vs drift time, DT) and was successfully applied
in untargeted lipidomics analyses of mouse brain tissue to detect relatively small variations in a scarce class of phospholipids (N-acyl phosphatidylethanolamines) gener-
ated during neural tissue damage(such as with alzheimers as taught in HAN and COOK), against a background of hundreds of lipid species(abstract). BASIT et al further teach of detection of a large range of NAPE compounds and metabolites thereof (which read on the ones instantly claimed by applicant)(see all figures & 2.7). It would have been obvious to one of ordinary skill in the art to detect NAPE compounds for neurodegenerative diseases, in the methods of detecting alzheimers/dementia diseases(neurodegenerative diseases) of HAN and COOK due to the advantage monitoring such compounds is thought to have on developing pathologies(BASIT,Page 50, column 1, paragraph 1 ).
With respect to Claims 3, 6 , COOK et al. teach of detecting Parkinson’s (paragraph 0164).
With respect to Claim 9, HAN et al. teach of the claimed levels of compounds and comparison to a control(Figure 4, Table 2, and the other figures).
2. Claim 19 is rejected under 35 U.S.C. 103(a) as being obvious over HAN in Plasmanogen deficiency in early Alzheimer’s disease subjects and in animal models: molecular characterization using electrospray ionization mass spectrometry in view of COOK in US 20100003761 and in further view of BASIT in Ion mobility mass spectrometry enhances low-abundance species detection in untargeted lipidomics (as cited on IDS dated 05/12/2020) and further in view of GROWDON in US 5631168.
With respect to Claim 19, the claims are taught as shown in the above 103 rejection. HAN, COOK and BASIT et al. do not teach of treating with a pharmacological composition. COOK et al. teach of determining treatment efficacy based on the instant method (paragraph 0085, 0095,0241, 0246, Claim 61).
GROWDON et al. is used to remedy this deficiency and further teach of treating and determining the efficacy of a drug used to treat a neurodegenerative disease(Abstract). It would have been obvious to one of ordinary skill in the art to treat the patient with a drug due to the need in the art for better treatments to Alzheimer’s due to poor disease prognosis (summary of the invention).
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, they are maintained and clarified above.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the first reference HAN teaches of detecting similar compounds and monitoring damage in brain tissue. The third reference, BASIT teach of measuring the neural tissue damage(such as with alzheimers as taught in HAN and COOK), against a background of hundreds of lipid species(abstract) including the NAPE particles/compounds (BASIT, Figures 2.7- 7, Page 50, column 1, paragraph 1 ).
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797